Citation Nr: 1400326	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease from L3 through L5 with spondylosis.

2. Entitlement to a rating in excess of 10 percent for chrondromalacia patella of the right knee with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.J.



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in August 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease from L3 through L5 with spondylosis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's right knee disability has been characterized by no loss of extension but with flexion limited to no less than 110 degrees with pain but no additional demonstrated functional loss.

2. The Veteran's right knee disability has been characterized by subjective complaints of instability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for limitation of motion due to chrondromalacia patella of the right knee with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).

2. The criteria for a 10 percent rating, but no higher, for right knee instability due to chrondromalacia patella of the right knee with degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, 20 percent rating where flexion is limited to 30 degrees, and 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260.  Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, 20 percent rating where extension is limited to 15 degrees, 30 percent rating where extension is limited to 20 degrees, 40 percent rating where extension is limited to 30 degrees, and 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals for Veterans Claims held that diagnostic codes that provide a rating solely on the basis of loss of range of motion must be considered with 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional loss due to pain, etc.).  Therefore, to the extent possible, the degree of additional range of motion loss due to pain, weakened movement, excess fatigability, or incoordination should be noted.  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012).

Additional diagnostic codes also apply to rating knee disabilities.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, a 10 percent evaluation is granted for recurrent subluxation or lateral instability of the knee that is slight.  A 20 percent evaluation is granted when there is moderate subluxation or lateral instability of the knee.

In July 2008 the Veteran was afforded a VA examination.  The examiner found the Veteran had flexion to 120 degrees with pain at 80 degrees and no additional limitation on repetition.  The knee was found to be stable with intact collateral and cruciate ligaments, and the Lachman's test, drawer's test, and McMurray's sign were all negative.  The Veteran reported using a knee brace.

In September 2008 after complaining of knee pain and giving way the Veteran had an MRI that showed low-grade patella and medial joint compartment chondromalacia, a small suprapatellar effusion, and no definite meniscal years.

In June 2011 the Veteran underwent another VA examination.  He reported he experiences giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion in his right knee.  He did not report episodes of dislocation, subluxation, or locking.  He did report redness, swelling, and tenderness.  He said he has flare-ups every two to three weeks for hours that prevent mobility activities.  He reported being unable to stand more than a few minutes and walk more than a few yards.

On physical examination, the examiner found crepitus, tenderness, and clicks or snaps but no grinding, instability, or patella or meniscus abnormality.  On range of motion testing, he demonstrated flexion to 110 degrees and normal extension.  He did not perform repetitive motion testing due to pain.  

A March 2013 MRI of the Veteran's right knee showed low grade to intermediate grade medial joint compartment chondromalacia, intermediate to high-grade patella apex chrondromalacia, and no significant meniscal tear.

In August 2013 the Veteran testified at a Board hearing that he experiences problems bending his knee in and has problems with stability.  Specifically, he stated that his knee is unstable from side to side and buckles almost every day.  He noted a recent fall due to his knee giving way in which he injured his shoulder.  He reported he uses a knee brace and takes pain medication.  He testified that his knee swells once a month, although another witness stated that she sees the knee swell from three to five times per month.

The Board finds the Veteran is not entitled a higher rating for limitation of motion.  At his two VA examinations he demonstrated flexion to 120 and 110 degrees.  For the next higher rating under Diagnostic Code 5260, 20 percent, flexion must be limited to 30 degrees.  

In determining a higher rating is not warranted, the Board has considered functional loss due to pain, weakened movement, excess fatigability, or incoordination.  At his July 2008 VA examination the examiner found the Veteran had pain at 80 degrees flexion but no additional limitation.  In June 2011 the Veteran was noted to have pain on motion and did not perform repetitive motion testing due to pain.  However, even considering the Veteran's complaints of pain, the objective testing shows the Veteran retains significant range of motion in his right knee.  

As the preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 5260, the benefit of the doubt doctrine does not apply.

The evidence further does not suggest the Veteran has any limitation of motion on extension of his knee, and in fact, he testified at his Board hearing that he did not have trouble with extension, only flexion.  Therefore, the Board finds the Veteran is not entitled to a rating under Diagnostic Code 5261. 

However, the Board finds that after affording the Veteran the benefit of the doubt he is entitled to a separate compensable rating under Diagnostic Code 5257 for instability of the knee.  Although instability was not noted on the Veteran's 2008 and 2011 VA examinations, the Board finds that the Veteran provided credible testimony during the 2013 Board hearing during which he experiences lateral instability in his knee.  His use of a knee brace supports his contention.  The Board finds that the evidence supports that the Veteran experiences mild instability of the knee for a 10 percent rating.  A rating higher than 10 percent is only warranted if there is moderate instability, and the Board finds that with no objective evidence of instability or competent and credible lay evidence suggesting a more severe instability disability, a finding of moderate instability is not warranted.   

It is also neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis (Diagnostic Code 5256), removal of semilunar cartilage (Diagnostic Code 5259), dislocation of semilunar cartilage (Diagnostic Code 5258), nonunion of tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Hence, ratings under those diagnostic codes may not be assigned. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's chrondromalacia patella of the right knee with degenerative arthritis that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, reduced range of motion, and instability are contemplated in the ratings assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's chrondromalacia patella of the right knee with degenerative arthritis.  In addition, the Board finds the record does not reflect that the condition markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Although the Veteran's July 2011 VA examination states that his back disability has caused him to miss work, the evidence does not show that his right knee disability has markedly interfered with his ability to work.

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2008, prior to the initial adjudication of the increased rating claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned Acting VLJ who conducted the August 2013 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the Acting VLJ and the representative asked questions regarding the nature and of the Veteran's right knee disability.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in July 2008 and June 2011.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

A rating in excess of 10 percent for limitation of motion due to for chrondromalacia patella of the right knee with degenerative arthritis is denied.

A 10 percent rating for instability of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of an increased rating for lumbar spine degenerative disc disease from L3 through L5 with spondylosis, so that the Veteran is afforded every possible consideration.  

The Veteran last had a VA examination of his back in June 2011.  At his August 2013 Board hearing the Veteran testified that his range of motion in his back had decreased "severely" since that last examination.  He also reported recurring flare-ups in which his back locks up.

Thus, the Veteran's testimony suggests that his service-connected lumbar spine degenerative disc disease from L3 through L5 with spondylosis has worsened since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected disabilities.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of his lumbar spine condition, as well as any significant pertinent interval medical history since his last VA examination in June 2011. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of the Veteran's lumbar spine degenerative disc disease from L3 through L5 with spondylosis.  A copy of this remand and the claims file must be provided to the examiner for review.

Any indicated studies should be completed; the studies should specifically include range of motion studies of the lumbar spine.  The examiner should further describe any pain on motion, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar spine.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

2. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


